      Case: 3:20-cv-00279-NBB-DAS Doc #: 10 Filed: 06/17/21 1 of 2 PageID #: 21




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TERRIE PRUDE                                                                            PLAINTIFF

V.                                                CIVIL ACTION NO. 3:20-CV-279-NBB-DAS

COMMISSIONER OF SOCIAL SECURITY                                                       DEFENDANT


                                               ORDER

       The plaintiff filed this social security appeal on October 20, 2020, and applied for leave

to proceed in forma pauperis. On February 20, 2021, the magistrate judge issued a report and

recommendation that the motion to appeal without payment of costs be denied and this appeal be

dismissed. On November 13, 2020, effectively conceding that she did not qualify as a proper

appellant, the plaintiff moved to dismiss the appeal, but on December 10, 2020, the plaintiff

requested an extension of time in which to pay court costs, advising that she was seeking new

counsel in this action. The motion was granted and her time for payment of the filing fees and for

having new counsel appear was extended to January 14, 2020. On February 10, 2021, the

magistrate judge entered a second report and recommendation that the action be dismissed

because the plaintiff had not complied with the orders of the court nor taken further action to

prosecute the appeal. The plaintiff has failed no file objections or otherwise responded to the

report and recommendation, and the time for doing so has now expired.

        “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the

record.” Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)).
     Case: 3:20-cv-00279-NBB-DAS Doc #: 10 Filed: 06/17/21 2 of 2 PageID #: 22




       The court has reviewed the report and recommendation and finds no plain error on the

face of the record. Accordingly, the report and recommendation is ADOPTED as the opinion and

order of the court. The appeal is dismissed.

       SO ORDERED AND ADJUDGED, this 17th day of June, 2021.



                                                      /s/ Neal Biggers
                                                      NEAL B. BIGGERS, JR.
                                                      UNITED STATES DISTRICT JUDGE
